DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker US 2004/0255513.
Regarding claim 1, Becker discloses a floating wetland structure including a plurality of floating connected modules (Becker, Figure 6), each module having a frame (28) that is at least partially hollow to provide buoyancy to the module and is adapted to a medium for growing plants in the wetland, wherein each module includes an opening to allow ingress of fluid into the frame to enable buoyancy of the module to be regulated (Becker, ¶0033), wherein the frame of each module includes a plurality of hollow beams (Becker, Figure 2B, ¶0034)( the frame 28 is hollow and can be filled or emptied as needed to control the flotation of the device) that integrally (in the broadest reasonable interpretation, frame 28 is integral in that it is fastened and connected by 16) form the frame and wherein the frame of each module is adapted to support one or more containers for growing plants in the wetland.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker US 2004/0255513 in view of Quinta Cortinas US 2015/0144068.
Regarding claim 12, Becker discloses the device of claim 1 but does not disclose each module being constructed from high density polyethylene. Quinta Cortinas teaches a wetland structure constructed from high density polyethylene (Quinta Cortinas, ¶0003). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Becker so that it was made of high density polyethylene as to ensure the module was constructed from a strong, resilient, buoyant material.

Allowable Subject Matter
Claims 1, 8, 12-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
The frame (28) of Becker comprises a plurality of hollow beams, as discussed above. Applicant’s arguments that refer to the frame of Becker as element (24) are moot, as (24) is not used by the examiner to reject the frame of Becker. 
The frame (28) of Becker discloses an opening to allow ingress of fluid into the frame, as discussed above. 
The frame (28) of Becker is integral, in that it is connected. “Integral” may be construed as relatively broad. In re Dike 157 USPQ 581

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642